IN THE SUPREME COURT OF THE STATE OF DELAWARE


JAMES B. WYETH, solely in his               §
capacity as the Executor of the Estate      §
of Phyllis Mills Wyeth,                     §          No. 293, 2021
                                            §
       Respondent Below,                    §          Court Below – Court of Chancery
       Appellant,                           §          of the State of Delaware
                                            §
         v.                                 §
                                            §         C.A. No. 2019-0690-JTL
 JAMES PAUL MILLS JR. and                   §
 MARY CHICHESTER MILLS                      §
 ABEL-SMITH,                                §
                                            §
       Respondents Below,                   §
       Appellees,                           §
                                            §
       and                                  §
                                            §
WILMINGTON TRUST COMPANY, as                §
Trustee of the A. FELIX DU PONT Trust       §
dated December 28, 1934, Trust No. 2108     §
f/b/o Phyllis Mills Wyeth,                  §
                                            §
       Petitioner Below,                    §
       Appellee.                            §


                             Submitted: March 2, 2022
                              Decided: March 7, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 7th day of March, 2022, after careful consideration of all the briefs and

the record on appeal, and after oral argument, we find it evident that the judgment
of the Court of Chancery should be affirmed on the basis of and for the reasons stated

in the June 25, 2021 memorandum opinion and the August 17, 2021 final order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                       BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                      Justice